                 Case 1:20-cv-04691-MKV Document 60 Filed 05/10/21 Page 1 of 2

                                                                                       Seyfarth Shaw LLP
                                                                         233 South Wacker Drive, Suite 8000
                                                                                     Chicago, Illinois 60606
                                                                                          T (312) 460-5000
                                                                                          F (312) 460-7000

                                                                                    mwexler@seyfarth.com
                                                                                          T (312)-460-5559

                                                                                         www.seyfarth.com

                                                  May 10, 2021
VIA ECF
Honorable Mary Kay Vyskocil
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street, Room 2230
New York, New York 10007
           Re:      Goureau, et al. v. Marcus Lemonis, et al., Case No. 1:20-cv-04691-MKV
Honorable Judge Vyskocil:
        We represent Defendants Marcus Lemonis (“Lemonis”), ML Retail, LLC (“ML Retail”), and
Marcus Lemonis, LLC (collectively, the “ML Defendants”) in the above-referenced action brought
by Nicolas Goureau (“Goureau”) and Stephanie Menkin (“Menkin”) (collectively “Plaintiffs”)
against the ML Defendants and Machete Corporation (“Machete”) (collectively “Defendants”).1 We
submit this letter to briefly respond to Plaintiffs’ May 10, 2021 letter (Dkt. No. 59), which is another
improper supplemental filing by Plaintiffs made without leave of this Court, following a similar filing
on March 30, 2021 (Dkt. No. 57).
        The Order entered in a separate action in Cook County, Illinois (the “Cook County Action”)
has no bearing on this action or on the pending motions to dismiss. Among other things, the Cook
County Action included additional parties not part of this action—ML Fashion, LLC (“ML Fashion”)
on the plaintiff’s side, and Noemi Goureau on the defendants’ side—and did not include as parties
Lemonis, Marcus Lemonis, LLC, Machete, or, most importantly, nominal defendant Gooberry Corp.,
which is a party to the agreements with mandatory forum selection clauses requiring claims to be
brought in Illinois. See Dkt. No. 59-2. The Cook County Action also involved different facts and
causes of action than those at issue in this Court, namely claims by ML Fashion and ML Retail against
Plaintiffs, together with their mother Noemi Goureau, for misappropriation of funds and other assets
of ML Fashion and ML Retail. See id.
        In this action, by contrast, Plaintiffs are purporting to sue on behalf of an entity, Gooberry
Corp., that is a party to the agreements with mandatory forum selections clauses. Dkt. No. 54 1-3.
Plaintiffs’ causes of action are also expressly related to, and their Complaint attaches, those
agreements, which Plaintiff Menkin herself signed on Gooberry Corp.’s behalf. See Dkt. No. 45 6-
8; Dkt. No. 54 1-3. The court in the Cook County Action certainly did not hold that it would not have
jurisdiction to hear claims brought by Plaintiffs against the ML Defendants under those
circumstances, which was not an issue before that court. The Order in the Cook County Action (based
on very different underlying facts, parties, and causes of action) does not change the fact that the

1
    Machete is represented by separate counsel.
            Case 1:20-cv-04691-MKV Document 60 Filed 05/10/21 Page 2 of 2
                                                                         Honorable Mary Kay Vyskocil
                                                                                        May 10, 2021
                                                                                              Page 2


mandatory forum selection clauses are applicable to, and binding on, Plaintiffs’ claims in this action.
Nor does the Order in the Cook County Action have any bearing on the ML Defendants’ arguments
that Plaintiffs’ claims here are barred by the economic loss doctrine or are otherwise not adequately
pled. Dkt. No. 45 10-25; Dkt. No. 54 5-10.
       For the foregoing reasons, the ML Defendants respectfully submit that the Order in the Cook
County Action has no bearing on the ML Defendants’ motion to dismiss (Dkt. No. 44), or on their
request for leave to file a motion to transfer venue (Dkt. No. 43). Accordingly, the Court should
disregard Plaintiffs’ inappropriate supplemental filing.


                                              Respectfully submitted,
                                              SEYFARTH SHAW LLP
                                              /s/ Michael D. Wexler
                                              Michael D. Wexler



cc:    Jesse M. Coleman, Seyfarth Shaw LLP (via ECF)
       Owen R. Wolfe, Seyfarth Shaw LLP (via ECF)
       Kevin Green, Seyfarth Shaw LLP (via email)
       Maja Lukic, Gerard Fox Law (via ECF)
       Gerard P. Fox, Gerard Fox Law (via ECF)
       Lauren Green, Gerard Fox Law (via ECF)
       Jonathan L. Segal, Davis Wright Tremaine LLP (via ECF)
       Samuel Bayard, Davis Wright Tremaine LLP (via ECF)
